Citation Nr: 1715208	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  05-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a lower back disability on an extraschedular basis.

2.  Entitlement to an increased rating for a right shoulder disability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1976 until August 1976 and from February 2003 to January 2004.

This appeal initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision, which granted service connection for hypertension, for a back disability, and for a shoulder disability and assigned ratings for each disability.  The Veteran appealed the three disability ratings that had been assigned.

The Board, in a March 2008 decision, denied a rating in excess of 60 percent for the Veteran's back disability, denied a rating in excess of 20 percent for a right shoulder disability, and denied a rating in excess of 10 percent for hypertension.  The Board also granted a total disability rating based on individual unemployability (TDIU), effective August 1, 2004, finding that the Veteran's service connected disabilities combined to make him unemployable.

Despite being assigned a total disability rating, the Veteran nevertheless appealed this decision to the Court of Appeals for Veterans Claims (CAVC), which remanded the shoulder, back and hypertension issues to the Board for compliance with a joint motion for remand (JMR).  It is noted, however, that the Court did not vacate the Board's decision; rather the issues were remanded for compliance with the joint motion for remand.  

Following the issuance of the JMR, the Board adjudicated the issue of entitlement to a rating in excess of 10 percent disabling for hypertension on an extraschedular basis.  In October 2009, the Board remanded the remaining issues for referral to the Director of Compensation and Pension Service (Director) for consideration of whether an extraschedular rating is warranted pursuant to the provisions of 38 C.F.R. § 3.321(b).  The directives of the previous remand have been substantially complied with and the matter has been returned to the Board for adjudication.


FINDINGS OF FACT

1.  For the period on appeal, the competent and credible evidence of record indicates that the Veteran's lower back disability does not present an exceptional or unusual disability picture with such related factors as marked interference with activities of daily living or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.

2.  For the period on appeal the competent and credible evidence of record indicates that the Veteran's right shoulder disability does not present an exceptional or unusual disability picture with such related factors as marked interference with activities of daily living or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.

3.  The Veteran has been in receipt of TDIU since August 1, 2004, and a temporary total rating under 38 C.F.R. § 4.30 prior to that from June 14, 2004 to August 1, 2004.


CONCLUSIONS OF LAW

1.  For the period on appeal, the criteria for an increased rating for a low back disability on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (b)(1) (2016), 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2016).

2.  For the period on appeal, the criteria for an increased rating for a right shoulder disability on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7 , 4.71a, DC 5304 (2015), 38 C.F.R. § 3.321 (b)(1) (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  

In the instant case, the Veteran's claims were for service connection, which has been granted.  He then appealed the downstream issue of the ratings that had been assigned.  Under these circumstances, since the original claims were granted, there are no further notice requirements under the aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment records have been obtained, inclusive through January 2017.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  It is also noted that the Board concluded in the March 2008 decision that appropriate notice had been given with regard to the Veteran's claim of entitlement to increased ratings for his lower back and right shoulder, and the JMR voiced no disagreement with this conclusion.  

The Board also notes that the action requested in the prior remand have been undertaken to the extent possible.  The case was referred to the Director for a decision regarding entitlement to an extraschedular rating for lower back and shoulder disabilities.  In February 2010, the Director issued a decision.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Increased Ratings for Low Back and Right Shoulder on Extraschedular Basis

The March 2009 JMR did not disturb the Board's findings regarding the schedular rating of the low back or shoulder disabilities.  Thus, it is the issues of entitlement to an extraschedular rating for the lower back and right shoulder that are before the Board.  

Applicable Laws

Generally, disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  An extraschedular rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1) (2016). 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423   (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  Thun v. Peake, 22 Vet. App. 111 (2008).

To determine whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  38 C.F.R. § 3.321  (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  An extraschedular rating decision made by the Director must contain a statement of reasons or bases, and is reviewable by the Board on a de novo basis.  Kuppamala v. McDonald, 24 Vet. App. 447 (2016).

Because the nature of extraschedular consideration requires that the disability picture be unique and not contemplated by the rating schedule, there logically is no guidance as to the specific rating that should be assigned in any particular case.  Kuppamala, 27 Vet. App. 443, n. 7 (citing Floyd v. Brown, 9 Vet. App. 88, 97 (1996).



Facts

In the March 2008 decision, the Board continued the Veteran's 60 percent disability rating for residuals of his service-connected back injury.  As explained in the Board decision, the Veteran was evaluated under the provisions of DC 5243 and rated at 60 percent for intervertebral disc syndrome (IVDS).  This rating was granted from the day after the Veteran was discharged from service, then he was assigned a temporary 100 percent convalescent rating from June to the end of July 2004 for surgery, and the 60 percent rating was reinstated as of August 1, 2004.  The Board's decision to continue this rating was because it was, absent ankylosis, the maximum allowable under analogous diagnostic codes for his described symptomatology of pain with incapacitating episodes.

Regarding his right shoulder disability, the March 2008 Board decision increased the Veteran's evaluation to 20 percent disabling.  Evidence demonstrated minimal functional loss and moderate, not severe, symptomatology including pain and weakness, thus the Veteran was evaluated under DC 5304, which covers muscle Group IV, the functions of which is stabilization of shoulder against injury in strong movements, holding the head of the humerus in socket; abduction; and outward rotation and inward rotation of arm.  

As noted above, the March 2008 Board decision granted a total disability rating based on individual unemployability (TDIU), concluding that the limitations caused by Veteran's right shoulder and back disabilities combined to render him unemployable.  The medical evidence supported the conclusion that the two disabilities at least combined to cause marked interference with employability.  

The March 2009 JMR directed that extraschedular consideration should be given to the Veteran's lower back and right shoulder disabilities.  The JMR acknowledged that the Board had discussed the possibility of an extraschedular rating for the Veteran's back, concluding that the disability had not required frequent hospitalizations, and the Veteran was able to perform his activities of daily living.  However, the JMR found that the Board had not discussed whether the Veteran's back disability had caused marked interference with his employment.  With regard to the Veteran's right shoulder disability, the JMR found that no extraschedular discussion had been provided.

In February 2010, the Director concluded that an increased rating for the Veteran's lower back and right shoulder was not warranted on an extraschedular basis.  The rationale was that the Veteran has not described nor alleged any "unusual or exceptional disability pattern," noting that the symptomatology demonstrated by the record are only complaints of pain and limitation of motion.  The Director also noted the findings reported by the VA examiners, identifying that the Veteran was incapable of logging and other similar employment for which he was trained and that his ambulation was unsteady and limited to 200 yards and that he required assistance bathing.  

Analysis

Entitlement to an extraschedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found to be inadequate, it must be determined whether there is an exceptional disability picture which exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), (the steps are elements that must be established before an extraschedular rating can be awarded).  

Although the Board remanded the case for referral to the Director of Compensation and Pension Service to consider whether an extra schedular rating was warranted, and in doing so, identified limitations not explicitly included in the rating schedule criteria, any inference this action implied is not binding on the Board given the preliminary nature of a Remand.  

In February 2010, the Director found the evidence did no present such an exceptional or unusual picture as to render impractical the application of the regular schedular standards for the Veteran's low back or shoulder.  

In this case, there is no indication that the low back or right shoulder disorders necessitated frequent periods of hospitalization during the pendency of this appeal.   With respect to evidence of marked interference with employment, it is undisputed that the Veteran's shoulder and low back with associated manifestations have an adverse effect on employment.  However, it bears emphasis that the schedular rating criteria under DC 5304 and 5243 were designed to take such factors into account.  IVDS at 60 percent encompasses "acute signs and symptoms" of a duration of at least six weeks or more, and the 20 percent rating for muscle group IV under 5304 concerns "moderately severe" economic inadaptability.  Thus, the rating criteria themselves contemplate a high degree of work interference.  As 38 C.F.R. § 4.1 notes, the degrees of disability specified in the schedular are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

Moreover, the symptoms such as difficulty lifting objects, arising from a tub, and inability to participate in recreational activities are little more than a narrative description of limitation of function under the ordinary conditions of daily life.  This forms the basis for schedular ratings as set out in 38 C.F.R. § 4.10.  Further, the broadly worded criteria for the shoulder disability would reasonably encompass those limitations the Veteran identified, and the schedular criteria under which the low back disability is rated is broadly stated.  It contemplates incapacitating episodes of an indefinite number greater than 6.  Indeed, an incapacitating episode contemplates bed rest, which in turn would contemplate those limitations in function the Veteran indicated.  Thus, it may be reasonably concluded the rating criteria contemplate the Veteran's level of disability and symptomatology, and that an extra schedular evaluation is unwarranted.  

Lastly, it is observed the Veteran has been assigned a total disability rating from August 1, 2004, with a temporary total rating under 38 C.F.R. § 4.30 immediately prior to that from June 14, 2004 to August 1, 2004.  To the extent 38 C.F.R. § 3.321(b)(1) performs a "gap-filling" function to account for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented, there is no gap to fill after June 14, 2004.   

Under the circumstances of this case, the evidence is against assigning an extra-schedular rating for the Veteran's low back and right shoulder disabilities.  


ORDER


Entitlement to an increased rating for a low back disability, on an extraschedular basis, is denied.

Entitlement to an increased rating for a right shoulder disability, on an extraschedular basis, is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


